UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2012 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-178825 MEDIFIRST SOLUTIONS, INC. (Exact name of registrant as specified in its charter) NEVADA 23-3888260 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 4400North Federal Highway, Suite 54 Boca Raton FL 33431 (Address of principal executive offices) 561-558-6872 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report): N/A Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As ofNovember 8,2012, there were 6,521,750 shares of Common Stock, $0.001 par value, outstanding. PART I. FINANCIAL INFORMATIO Item 1. Financial Statements. 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Consolidated Statements of Comprehensive Income (Loss) 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 15 Note Regarding Forward Looking Statements Overview Critical Accounting Policies Results of Operations Liquidity and Capital Resources Off-Balance Sheet Arrangements Item 3. Quantitative and Qualitative Disclosures About Market Risk. 17 Item 4. Controls and Procedures. 17 PART II. OTHER INFORMATION Item 1. Legal Proceedings. 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 17 Item 3. Defaults Upon Senior Securities. 17 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 5. Other Information. 17 Item 6. Exhibits. 18 PART I.FINANCIAL INFORMATION Item 1.Financial Statements. Medifirst Solutions, Inc. (A Development Stage Company) Balance Sheet Condensed Balance Sheets September 30, 2012 and December 31, 2011 ASSETS September 30, 2012 December 31, 2011 (Unaudited) Current Assets: Cash $ $ Total current assets Property, Plant and Equipment, net Other Assets Security deposit $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Accounts payable and accrued expenses $ $ Loan payable - stockholder 6% convertible notes Total current liabilities Stockholders' Equity: Preferred stock, $0.0001 par value; 1,000,000 shares authorized, no shares issued and outstanding, respectively - - Common stock, $0.0001 par value; 200,000,000 shares authorized, 6,521,750 shares issued and outstanding Additional paid in capital Deficit accumulated during development stage ) ) ) $ $ See accompanying summary of notes to unaudited condensed financial statements. 3 Medifirst Solutions, Inc. (A Development Stage Company) Condensed Statements of Operations For the Nine Months Ended September 30, 2012 and for the Period From November 8, 2010(Inception) to September 30, 2012 From November 8, 2010 (Inception) to September 30, For the Three Months Ended September 30, For the Nine Months Ended September 30, Consulting fee revenue $ $
